DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the Application 16/669,636 filed 10/21/2019 and Response to Election/Restriction filed 02/16/2021.
Claims 10-21 remain pending in the Application. Claims 2-9 have been cancelled from the Application.
Applicant’s election without traverse of Group II (claims 10-21) in the reply filed on 02/16/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: some information disclosed in paragraphs [0001], [0002], [0005] of Publication about cross-references should be updated.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “battery pack 300”, wherein the question is raided: is “battery pack 300” (shown on the Figs. 4A-4B, 5) the same as “battery pack 200” (shown on the Figs. 6A-6D) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-volatile memory”, “a processor” comprised in “a charger or medical device” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 10-21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Daynes et al. (US Patent 7,728,548).
(col. 1, ll.6-8) comprising: 
a rechargeable battery pack (battery pack 40, 42 (col. 5, ll.9-11; Fig. 1) comprising 
a non-volatile memory, configured to stor(battery pack 40, 42 includes a memory 52 storing program authentication information including battery pack status/energy discharge/fault  (col. 5, ll.33-34, ll.63-66; col. 4, ll.60-62; col. 6, ll.4-8, ll.13-14)), and 
a communication connection for communicating  with a peripheral device (communication interface 54/communication connection to communicate with the defibrillator 18/peripheral device (col. 5, ll. 45-47; Fig. 2)); 
a mechanical chest compression device (defibrillator 18 (col. 3, ll.30-32; col. 4, ll.26-32)) comprising 
a non-volatile memory (memory 25 (col. 3, l.57; Fig. 1)), and 
a processor configured to store, to the non-volatile memory of the mechanical chest compression device, performance and/or operational data related to the mechanical chest compression device (processor 24 storing patient data/related to mechanical chest compression device (col. 3, l.57, ll.61-63; Fig. 1)), and 
transfer, via the communication connection of the rechargeable battery pack, the performance and/or operational data from the non-volatile memory of the Response to Restriction Requirement dated December 16, 2020mechanical chest compression device to the non-volatile memory of the rechargeable battery back (communicating data/transfer, using communication interface 54/communication connection, from memory 52 of battery pack 40,42 to the memory 25 of defibrillator 18/ mechanical chest compression device (col. 5, ll.45-50; col. 4, ll.60-62; Fig. 2)); and 
(charging circuit 26 (col. 3, ll.50-51; Fig. 1)) comprising 
a non-volatile memory (memory 25 (col. 3, ll.61-63)), and 
a processor configured to store, to the non-volatile memory of the charger or medical device, performance data related to performance of the charger or medical device (processor 24 (col. 4, ll.48-52)), and 
transfer, via the communication connection of the rechargeable battery pack, the event data of the rechargeable battery pack and the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack to the non-volatile memory of the charger or medical device (communicating data/transfer, using communication interface 54/communication connection, from memory 52 of battery pack 40,42 to the memory 25 of defibrillator 18/ mechanical chest compression device (col. 5, ll.45-50; col. 4, ll.60-62; Fig. 2), wherein the data stored in the memory 52 includes program authentication information comprising battery pack status/energy discharge/fault  (col. 5, ll.33-34, ll.63-66; col. 4, ll.60-62; col. 6, ll.4-8, ll.13-14; Fig. 2)).  
With respect to claims 11-21 Daynes et al. teaches:
Claim 11: wherein medical device is a defibrillator (col. 3, ll.31-32).  
Claim 12: wherein at least one of the charger or the medical device comprises a communication link to a network (col. 5, ll.47-55).  
Claim 13: wherein the processor of the charger or the medical device is configured to transfer the event data of the rechargeable battery pack and the performance and/or operational data of the mechanical chest compression device from the 3Application No. 16/669,636 Response to Restriction Requirement dated December 16, 2020  non-volatile (col. 8, ll.36-38, ll.50-52).  
Claim 14: wherein the remote server is configured to: receive sets of data from the non-volatile memory of the rechargeable battery pack transferred to the remote server by the charger or medical device, wherein the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack is captured at one period of time of a plurality of periods of time represented by the sets of data from the non-volatile memory of the rechargeable battery pack (col. 8, ll.36-49; col. 8, ll.50-67; col. 9, ll.1-7); and analyze the sets of data from the non-volatile memory of the rechargeable battery pack to determine operational history of the mechanical chest compression device (col. 8, ll.50-59; col. 7, ll.1-7).  
Claim 15: wherein the remote server is configured to: receive sets of data from the non-volatile memory of the rechargeable battery pack transferred to the remote server by the charger or medical device, wherein the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack is captured at one period of time of a plurality of periods of time represented by the 4Application No. 16/669,636 Response to Restriction Requirement dated December 16, 2020 sets of data from the non-volatile memory of the rechargeable battery pack (col. 8, ll.36-49; col. 8, ll.50-67; col. 9, ll.1-7); and analyze the sets of data from the non-volatile memory of the rechargeable battery pack to determine performance of the mechanical chest compression device (col. 6, ll.13-21, ll.45-54; col. 7, ll.1-7).  
Claim 16: wherein the remote server is configured to: receive sets of data from the non-volatile memory of the rechargeable battery pack transferred to the remote server by a plurality of medical devices including the charger or medical device, wherein the sets (col. 7, ll.30-34; col. 9, ll.58-63); and analyze the sets of data from the non-volatile memory of the rechargeable battery pack to determine one or more of a configuration, a software version, a set of operating parameters, or a set of performance specifications of each compression device of the plurality of mechanical chest compression devices is up to date (col. 6, ll.13-21; col. 7, ll.1-7).  
Claim 17: wherein the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack comprises location data identifying a location of the mechanical chest compression device (col. 8, ll.28-35; col. 4, ll.1-10; col. 5, ll.50-57).  
Claim 18: wherein the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack comprises maintenance data (col. 6, ll.51-54; col. 8, ll.9-11).  
Claim 19: wherein the performance and/or operational data of the mechanical chest compression device from the non-volatile memory of the rechargeable battery pack comprises configuration data (col.7, ll.1-7; col. 5, ll.63-66; col. 6, ll.13-18).  
Claim 20: wherein the communication connection is established between the mechanical chest compression device and the rechargeable battery pack upon coupling the rechargeable battery pack to the mechanical chest compression device (col. 5, ll.33-39).  
Claim 21: wherein the communication connection is a two-way communication connection (col. 5, ll.45-47; col. 2, ll.20-24; Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HR
02/22/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851